DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6 are examined as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “identification unit that identifies a plurality of transfer functions” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “identifies a plurality of transfer functions” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier and the identification unit is a computer programmed to carry out an algorithm, and the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraphs 0025 and 0030 of the specification states: the temperature detection unit 20 is constituted of a first temperature sensor 21 and a second temperature sensor 22.  The temperature regulator 30 includes an identification unit 34 that identifies heat transfer functions between the heater 10 and the temperature sensors 21 and 22 and a heat transfer function between the temperature sensors 21 and 22 from temperature data detected by the temperature sensors 21 and 22 and manipulation quantity data corresponding to electric power applied to the heater 10 […] The temperature regulator 30 includes an A/D converter 31, a PID operation unit 32, a D/A converter 33, the identification unit 34, a setting unit 35, and the determination unit 36.
For examination purposes, a/the identification unit is construed as a generic program of the temperature regulator.

Regarding claim 1, claim limitation “determination unit that detects a change from initial values of coefficients of the plurality of transfer functions” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “detects a change from initial values of coefficients of the plurality of transfer functions” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier and the identification unit is a computer programmed to carry out an algorithm, and the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0037 of the specification states: FIG. 2 is a flowchart showing details of steps of processing of the temperature regulator 30 particularly related to identifying the transfer functions and determining an abnormal part.  These steps of processing are steps of processing of the identification unit 34, the setting unit 35, and the determination unit 36 illustrated in FIG. 1. 
For examination purposes, a/the determination unit is construed as a program of the temperature regulator.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the phrase “the plurality of transfer functions including a heat transfer function between the heater and the plurality of temperature sensors and a heat transfer function between the plurality of temperature sensors” are not definite. In this case, it appears that the heater is configured to heat up the object and the temperature sensors are configured to measure the temperature of the object heated by the heater, hence, it is not clear the difference between a heat transfer function between the heater and the plurality of temperature sensors and a heat transfer function between the plurality of temperature sensors. For the examination purposes, it should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.

Regarding claim 1, claim 2, and claim 3, the phrase “a change from initial values of coefficients of the plurality of transfer functions and determines an abnormal part in the heater or the plurality of temperature sensors from the change” in claim 1, the phrase “the presence or absence of a change in coefficients of the transfer functions by comparing amounts of change from the initial values and thresholds to each other” in claim 2, and the phrase “the thresholds are set in accordance with ratios to the initial values of the coefficients of the transfer functions” are not definite. In this case, the initial values of coefficients of the plurality of transfer functions appear to be the first values of coefficients of the plurality of transfer functions, hence, it is unclear which values that the initial values of coefficients of the plurality of transfer functions is compared to for obtaining a change as claimed in claim 1. Moreover, claim 2 appears to have comparation between the initial values and the thresholds to obtain the change of the coefficients, but claim 3 appears to have thresholds are set in accordance with ratios to the initial values of the coefficients of the transfer functions. In other words, it is unclear whether the coefficients in claim 1, claim 2 and claim 3 are the same or different coefficients. Moreover, it is also unclear what is the difference between the change in claim 1 and the change in claim 2. The phrase “to each other” is also unclear which limitation it is referred to. For the examination purposes, it should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.

Claim 2 recites the limitation “the presence or absence”.  There is insufficient antecedent basis for this limitation in the claim.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030121905 A1 to Nanno et al. (“Nanno”) in view of JP H06330747 A to Murayama (“Murayama”).

Regarding claim 1, Nanno discloses, a heating device (see Fig. 1) comprising: 
a heater (see heater 1sub1 to 1 sub n in Fig. 1) that heats a heating object (see Figs. 28-32 and disclosed in para 0510 “The heat treatment apparatus of the present invention can be applied for the temperature control in diffusion furnaces, CVC devices, the cylinder unit of injection molding machines, or the heater stage of packaging machines, besides heat oxidation apparatuses.  In particular, it is suitable for the temperature control of a resin to be processed inside the cylinder of a molding machine”);  
a temperature detection unit (see temperature sensors 2sub1 to 2subn in Fig. 1) that detects a temperature of the heating object; and 
a temperature regulator (see temperature regulator 4) that controls the heater based on the temperature of the heating object detected by the temperature detection unit and a target temperature such that the temperature of the heating object detected by the temperature detection unit reaches the target temperature (disclosed in para 0108 “a temperature regulator 4 of the present invention for operating the heaters 1.sub.1-1n via unillustrated electromagnetic switches, based on the detection results of these temperature sensors 2.sub.1-2n, thereby controlling the temperatures of the control target 3”), 
wherein the temperature detection unit is constituted of a plurality of temperature sensors (see temperature sensors 2sub1 to 2subn in Fig. 1), and 
wherein the temperature regulator comprises 
an identification unit (see PID control sections in Fig. 3) that identifies a plurality of transfer functions from temperature data detected by the plurality of temperature sensors and electric power applied to the heater or manipulation quantity data corresponding to the electric power applied to the heater (disclosed in para 0200 “The input of the control target is the amount of heat of the two heaters; part of the heat amount p.sub.1 of the heater 1.sub.1 goes through the heat conductor 50 to interfere with the temperature .theta..sub.2 of the temperature sensor 2.sub.2 at the heat resistance R.sub.3, and in the same manner, part of the heat amount p.sub.2 of the heater 1.sub.2 interferes with the temperature .theta..sub.1 of the temperature sensor 2.sub.1 at the heat resistance R.sub.3.  On the other hand, part of the heat energy of the heat amount p.sub.2 transmits heat at the heat resistance R.sub.4 to the main body of the mechanical apparatus in which the heat treatment apparatus is fixed.  It must be noted that the heat capacitance of the main body of the mechanical device is so large that it is approximated to agree with the ambient temperature”), the plurality of transfer function including heat transfer functions between the heater and the plurality of temperature sensors and a heat transfer function between the plurality of temperature sensors from temperature data detected by the plurality of temperature sensors(disclosed in para 0113 “The PID control means 6.sub.1 to 6n are plural temperature control means which receive the average temperatures or the gradient temperatures calculated by the calculating means 5”), and 
a determination unit (see limiter 45 in Fig. 49-51) that limits the amount of operation of the PID control means 6.sub.1 of the average temperature control is changed by the coefficient of control balance and (disclosed in para 0357”). 
However, Nanno does not explicitly disclose, the determination unit detects a change from initial values of coefficients of the plurality of transfer functions and determines an abnormal part in the heater or the plurality of temperature sensors from the change.
Nonetheless, Murayama teaches, the determination unit detects a change from initial values of coefficients of the plurality of transfer functions and determines an abnormal part in the heater or the plurality of temperature sensors from the change (disclosed in the specification “the heat transfer coefficient K sequentially stored in is compared with the judgment value determined based on the design value in the comparison unit 33. If it is equal to or larger than the judgment value, it is determined to be normal, and if it is less than the judgment value. It is determined to be abnormal, and the result of the determination is displayed on the display unit 34”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the determination unit of Nanno the determination unit detects a change from initial values of coefficients of the plurality of transfer functions and determines an abnormal part in the heater or the plurality of temperature sensors from the change as taught and/or suggested by Murayama in order to obtain the normality and the abnormality of the heating disclosed in the specification of Murayama.

Regarding claim 2, Murayama discloses, wherein the determination unit detects the presence or absence of a change in coefficients of the transfer functions by comparing amounts of change from the initial values and thresholds to each other (disclosed in the specification “it is possible to accurately determine the presence or absence of an abnormality corresponding to these, and further, by making the abnormality determination based on the heat transfer coefficient K over a certain period D, the flow rate of the source water W or the like is not measured. Also, it is possible to make a proper judgment”).
 
Regarding claim 3, Murayama discloses, wherein the thresholds are set in accordance with ratios to the initial values of the coefficients of the transfer functions (disclosed in the specification “the heat transfer coefficient K sequentially stored in is compared with the judgment value determined based on the design value in the comparison unit 33. If it is equal to or larger than the judgment value, it is determined to be normal, and if it is less than the judgment value. It is determined to be abnormal, and the result of the determination is displayed on the display unit 34”).
 
Regarding claim 4, Nanno discloses, wherein the heating object is a heating unit of a hot resin molding machine, and the heater and the temperature detection unit are provided in the heating unit (see Figs. 28-32 and disclosed in para 0510 “The heat treatment apparatus of the present invention can be applied for the temperature control in diffusion furnaces, CVC devices, the cylinder unit of injection molding machines, or the heater stage of packaging machines, besides heat oxidation apparatuses. In particular, it is suitable for the temperature control of a resin to be processed inside the cylinder of a molding machine”).

Regarding claim 5, Nanno discloses, wherein the heating object is a heating unit of a hot resin molding machine, and the heater and the temperature detection unit are provided in the heating unit (see Figs. 28-32 and disclosed in para 0510 “The heat treatment apparatus of the present invention can be applied for the temperature control in diffusion furnaces, CVC devices, the cylinder unit of injection molding machines, or the heater stage of packaging machines, besides heat oxidation apparatuses.  In particular, it is suitable for the temperature control of a resin to be processed inside the cylinder of a molding machine”).
 
Regarding claim 6, Nanno discloses, wherein the heating object is a heating unit of a hot resin molding machine, and the heater and the temperature detection unit are provided in the heating unit (see Figs. 28-32 and disclosed in para 0510 “The heat treatment apparatus of the present invention can be applied for the temperature control in diffusion furnaces, CVC devices, the cylinder unit of injection molding machines, or the heater stage of packaging machines, besides heat oxidation apparatuses. In particular, it is suitable for the temperature control of a resin to be processed inside the cylinder of a molding machine”).

Response to Amendment
The amendment of 05/03/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 05/03/2022 have been considered, however, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/
Supervisory Patent Examiner, Art Unit 3761